DETAILED ACTION
Advisory Action
Note from 3:
	Applicant has proposed a claim amendment to independent claim 1 that recites “the support member comprises a central length defining a longitudinal axis” and wherein at least one of the first end body and second end body is configured to independently flex or bend relative to the longitudinal axis via a joint” and an amendment to dependent claim 12 that recites “a plurality of anchor members disposed at each of the first end body, the second end body, and the central support member”.  Flexing via a joint changes the scope of the claim and thus further search and consideration is required. 
Note from 12:
Applicant’s arguments pertain to the proposed amendment which would require further search and consideration. 
As part of the AFCP 2.0 program Examiner completed a supplemental search and consideration of the proposed amendment. Examiner notes that using a joint to independently flex or bend the first end body and the second end body relative to a longitudinal axis is known in the art as shown in Olson et al. (US Patent 7,684,864) in figure 14a with longitudinal axis/support member 152 and flexible areas 154, acting as hinge joints, to independently flex the electrodes 156 and 158 into desired positions. Furthermore, in figure 14c a portion of the end body is shown flexed by the hinge joint to an obtuse angle with respect to the central longitudinal axis portion of the support body. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schleicher et al. (US 2009/0192555 A1) relates to a biocompatible casing that includes spike fixation elements and/or retractable fixation elements. The biocompatible casing holds an IPG with surface electrodes. See figures 1, 6, 7, and 15 and paragraphs 6, 42-45, 69, and, 76.
Ransbury et al. (US Patent 7,363,082 B2) relates to a flexible hermetic enclosure for an implantable medical device with rigid enclosure or container sections to house electronics sections partitioned by interconnecting bellows that are flexible are steerable. The bellows serve as connector portions to make the device electrically continuous. See figure 3a, 3b, and 4a. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792